12/22/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                               No. DA 21-0561

IN THE MATTER OF

A.K. and A.K.,

      Youths in Need of Care


    ORDER GRANTING MOTION FOR EXTENSION OF TIME


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, C.K., is granted an extension of

time until February 9, 2022 to prepare, serve, and file the Opening Brief.

      No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December
                                                                            PAGE 1 22 2021